Citation Nr: 1216473	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-04 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted with respect to the claim for service connection for right ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to an increased rating in excess of 20 percent for orthopedic residuals of degenerative disc disease of the lumbar spine.  

4.  Entitlement to a separate compensable rating for right lower extremity radiculopathy.  

5.  Entitlement to a separate compensable rating for left lower extremity radiculopathy.  

6.  Entitlement to an increased rating in excess of 10 percent for right foot hallux valgus.  

7.  Entitlement to an increased rating in excess of 10 percent for left foot hallux valgus.

8.  Entitlement to a compensable rating for left ear hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967 and from April 1973 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to an increased rating for the lumbar spine, bilateral feet, and left ear hearing loss disabilities, denied service connection for bilateral lower extremity radiculopathy, and found that new and material evidence had not been submitted with respect to the claim for right ear hearing loss.

Regarding the bilateral lower extremity radiculopathy claim, the Board notes that as the disability has been shown to be a component or a residual of the service-connected lumbar spine disability, a disability rating may be assigned herein without the need for consideration of service connection.  The issues have been recharacterized accordingly.

Regarding the issue of right ear hearing loss, as the claim was previously denied, the Board must initially determine whether new and material evidence has been submitted to reopen the issue of whether service connection is warranted, regardless of the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran provided testimony during a hearing before the undersigned at the RO in December 2011.  A transcript is of record.  

During that hearing, the Veteran waived consideration by the agency of original jurisdiction (AOJ) in regard to evidence obtained following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The issue of entitlement to service connection for a bilateral shoulder disability has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for right ear hearing loss and a compensable rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1991, service connection for right ear hearing loss was denied in an unappealed rating decision; no notice of disagreement or evidence was received within one year of notice of that decision, issued in December 1991.
2.  Evidence received more than a year after notice of the November 1991 rating decision was issued is not cumulative or redundant of the evidence previously of record and pertains to a basis for the prior denial of service connection for right ear hearing loss.

3.  Prior to February 3, 2010, the orthopedic manifestations of the lumbar spine disability consisted of limitation of forward flexion to more than 30 but not greater than 60 degrees and a combined range of motion greater than 120 degrees without muscle spasm, guarding, unfavorable ankylosis of the entire thoracolumbar spine, or doctor prescribed bedrest for incapacitating episodes having a total duration of at least four weeks during the past twelve months.

4.  Beginning February 3, 2010, the orthopedic manifestations of the lumbar spine disability consisted of forward flexion limited to 40 degrees and flare-ups of pain and muscle spasms, which produced even greater functional limitation, but without unfavorable ankylosis of the entire thoracolumbar spine or doctor prescribed bedrest for incapacitating episodes having a total duration of at least six weeks during the past twelve months.

5.  The Veteran has right lower extremity radiculopathy due to the lumbar spine disability that has not been productive of more than mild, incomplete paralysis of the sciatic nerve.

6.  The Veteran has left lower extremity radiculopathy due to the lumbar spine disability that has not been productive of more than mild, incomplete paralysis of the sciatic nerve.

7.  Hallux valgus of the right foot is currently assigned the maximum disability rating authorized under Diagnostic Code 5280 and has not resulted in a moderately severe or severe foot injury or to a disability equivalent to the loss of the foot.  

8.  Hallux valgus of the left foot is currently assigned the maximum disability rating authorized under Diagnostic Code 5280 and has not resulted in a moderately severe or severe foot injury or to a disability equivalent to the loss of the foot.


CONCLUSIONS OF LAW

1.  The November 1991 rating decision that denied the claim for service connection for right ear hearing loss is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  The evidence received since the November 1991 rating decision is new and material and pertains to a basis for the prior denial of service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Prior to February 3, 2010, the criteria for a rating in excess of 20 percent for the orthopedic residuals of the lumbar spine disability were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243 (2011).

4.  Beginning February 3, 2010, the criteria for a rating of 40 percent, but no higher, for the orthopedic residuals of the lumbar spine disability were met.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243.

5.  The criteria for a separate disability rating of 10 percent, but no more, for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2011).

6.  The criteria for a separate disability rating of 10 percent, but no more, for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.123, 4.124a, Diagnostic Code 8520.

7.  The criteria for an increased rating in excess of 10 percent for hallux valgus of the right foot have not been met. 38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280 (2011).

8.  The criteria for an increased rating in excess of 10 percent for hallux valgus of the left foot have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In an April 2009 VCAA letter, the Veteran was provided with notice of the criteria necessary for reopening the previously denied claim regarding service connection for right ear hearing loss.  

Moreover, as the Board is reopening the claim, further assistance is unnecessary to aid the Veteran in substantiating his claim to reopen service connection for right ear hearing loss is not required.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

The Court had also held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: 1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; 2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; 3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and 4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran received such notice in a May 2009 VCAA letter.  

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements of the veteran's court's decision were not disturbed by the Federal Circuit's decision. 

In the April 2009 letter, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection and increased rating.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the April 2009 letter advised the Veteran to submit all evidence in his possession.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the April 2009 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a proper VA examination in May 2009 to evaluate the severity of his left ear hearing loss; in July 2008 and February 2010 to evaluate the severity of his lumbar spine and lower extremity radiculopathy disabilities; and in July 2010 to evaluate the severity of his foot disabilities.  

There is no indication that his claimed disabilities have worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination).

For a finally-denied claim, VA is not required under the VCAA to provide a medical examination unless the claim is first reopened upon receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).  As discussed in the remand portion of this decision, new and material evidence regarding the service connection for right ear hearing loss claim triggered VA's duty to obtain an examination.  

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the Veteran was asked about past and current treatment, current symptoms, and any changes in symptomatology in order to determine whether new VA examinations were needed or whether there were outstanding treatment records to be obtained.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Claim to Reopen-Right Ear Hearing Loss

If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period; the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for right ear hearing loss was denied in a November 1991 rating decision on the basis that the evidence did not demonstrate that a right ear hearing loss disability was shown in service.  The Veteran did not submit a notice of disagreement within one year of notice of that decision; nor was any additional evidence received during that period.  Therefore, the decision on the claim became final.  38 U.S.C.A. 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2011)).

The evidence of record at the time of the November 1991 decision included multiple in-service audiogram reports among the service treatment records, which demonstrated that the Veteran did not have qualifying hearing loss under 38 C.F.R. § 3.385 (2011) during service or at the time of the claim.  

Evidence received since the November 1991 decision includes evidence of continued treatment for right ear hearing loss and the Veteran's testimony during the December 2011 Board hearing regarding in-service noise exposure.  The Veteran stated that he was exposed to the normal noise of military service, including weapons fire during training.  The Veteran also testified that he did not know that he had hearing loss until around the time he was issued hearing aids by VA, which the record shows was in January 2009.  When asked about the 1991 claim regarding hearing loss, he stated that the claim was based on the May 1991 retirement physical and that it seemed like he must have thought that his hearing wasn't what it was supposed to be at that point.  He stated that after the retirement physical, he "sort of forgot about it" until he was offered a free hearing examination and issued hearing aids over 17 years after service.  The Veteran also testified to significant post-service noise exposure during his job as a mail handler.     
Also now of record are private and VA audiograms demonstrating current right ear hearing loss according to 38 C.F.R. § 3.385 (2011).  

This evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely that the Veteran's right ear hearing loss was not incurred during or as a result of acoustic trauma during service.  At the time of the prior final denial there had been no post-service demonstration of hearing loss disability as defined by VA.  The newly received evidence shows such disability and includes the Veteran's reports of in-service noise exposure.  It raises a reasonable possibility of substantiating the claim as it would trigger VA's duty to get an examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  The claim is therefore reopened.

The reopened claim for entitlement to service connection for right ear hearing loss is considered below in the remand portion of this decision.  


Increased Ratings-Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Orthopedic Manifestations of the Lumbar Spine Disability, prior to February 3, 2010

In April 2005, an increased rating of 20 percent was granted for the Veteran's lumbar spine disability.  He filed the current claim for an increased rating in November 2007.  Therefore, the relevant focus for adjudicating his claim is the period beginning November 2006, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2011).  

The Veteran's lumbar spine disability was evaluated as 20 percent disabling during this period under Diagnostic Code 5237 for lumbar spine strain and the General Rating Formula for Diseases and Injuries of the Spine.  

Under this formula, a 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more additional symptoms listed in the rating criteria.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5) (2011).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Regarding a rating in excess of 20 percent, given the above criteria, the Veteran is entitled to an increased evaluation during this period on three bases: limitation of flexion to 30 degrees or less (bearing in mind the applicability of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995) and 38 C.F.R. §§ 4.40 and 4.45), favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks during the past twelve months.  

In a July 2008 VA examination, forward flexion was to 60 degrees, with pain increasing at the end.  There was no additional loss of motion on repetitive or resistive use of the joint and the recorded ranges included all additional loss of motion due to functional factors such as pain.  The examination revealed no objective abnormalities such as spasm, atrophy, guarding, or weakness.  While the Veteran reported flare-ups following prolonged walking, standing, and sitting in one position, when asked about the extent of additional limitation of motion or other functional impairment during a flare-up, he stated that he only needed to limit the amount of time on his feet during a flare-up, rest, and take pain medication.  He did not report any additional loss of range of motion or other functional impairments. 

The claims file does not contain any evidence of any periods of doctor prescribed bedrest, nor did the Veteran report any incapacitating episodes over this period on appeal.  Thus, there has been no showing of incapacitating episodes.  Moreover, the VA examiner found no evidence of ankylosis and the record does not demonstrate the inability to move his lumbar and thoracic spine to at least 10 degrees at any time during this period.  Therefore, there is no evidence of ankylosis.  

Medical records during this period demonstrate continued treatment for thoracolumbar spine pain but do not demonstrate any additional loss of range of motion to less than 30 degrees flexion.  A January 2008 letter from one private physician described the back disability as moderate and a second private physician described moderately reduced lumbar spine range of motion in October 2009 treatment note.  They did not report the specific ranges of motion, but their reports are consistent with the specific measurements reported on the 2008 VA examination.  It is unlikely that the private physician would have described the limitation of motion as "moderate" if the Veteran had exhibited limitation of motion approximating 30 degrees, since such limitation would have entailed a loss of 2/3 of the normal range of flexion.  This evidence further supports the finding that the Veteran was capable of flexion greater than 30 degrees throughout this period on appeal.  

Therefore, a disability rating in excess of 20 percent for the orthopedic residuals of the lumbar spine disability is not warranted prior to February 3, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


Orthopedic Residuals of the Lumbar Spine Disability, Beginning February 3, 2010

Upon VA examination on February 3, 2010, forward flexion was possible to 40 degrees.  However, the Veteran reported weekly, severe flare-ups of pain, which lasted one-to-two days.  The examiner did not discuss whether there was additional functional limitations during such flare-ups.  In addition, the Veteran reported fatigue, weakness, stiffness, spasms, and pain.  The examiner noted that there was objective evidence of pain on active range of motion, but did not discuss whether there was additional limitation due to such functional factors.   

During the Board hearing, the Veteran testified to the severity of his lumbar spine disability during such flare-ups, which he stated caused excruciating pain and caused him to miss a significant amount of work.  

Given the fact that forward flexion was only possible to 40 degrees before the occurrence of flare-ups and without consideration of additional functional factors such as pain and weakness, the Board finds that the impairment from the lumbar spine disability more nearly approximated a 40 percent disability rating beginning February 3, 2010.  

The February 2010 VA examiner specifically found that there was no ankylosis of the thoracolumbar spine and no incapacitating episodes due to the lumbar spine disability.  Treatment records are negative for and the Veteran has not reported any doctor prescribed bedrest.  

The private physician who provided the October 2009 report, again reported moderate limitation of motion on evaluation later in February 2010, but again did not provide specific findings.  The VA examination is more specific, and hence, more probative.  

Therefore, resolving reasonable doubt in the Veteran's favor, a 40 percent rating for orthopedic residuals of the lumbar spine disability, but no more, is warranted beginning February 3, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.        

Bilateral Lower Extremity Radiculopathy

The Veteran has reported intermittent neurologic symptoms in his lower extremities throughout the period of appeal.  

In a November 2007 letter, the Veteran's treating private physician stated that the Veteran carried the diagnosis of low back pain with radiculopathy.   

In a December 2007 letter, a physical therapist stated that the Veteran had received treatment for low back pain which radiated down the left leg.  The physician stated that he strongly suspected that the lower extremity pain was referred from the lumbar spine.  

During a June 2008 neurosurgery consultation, the Veteran reported pain in the left lower extremity and that his left leg sometimes went to sleep.  The examiner found normal functioning upon sensory and motor testing.  The impression was of chronic lumbar spondylosis, degenerative disc disease, associated chronic low back pain, and a normal neurologic examination.  

During the July 2008 VA examination, the Veteran reported that lumbar pain radiated into his left leg.  Sensory and motor functioning was found to be within normal limits.  

In an October 2009 private treatment record, the Veteran was found to have significant irritability with palpation in the sciatic notch on the left and a number of positive active and latent trigger points located throughout the lumbar region.  Provocative testing such as straight leg raising, cross straight leg raising, reverse straight leg raising, piriformis, and Fabres maneuvers all caused local lumbar pain as well as a strong sciatic component on the right and left sides at about 25-30 degrees.  While the physician stated that there did not appear to be a compressive radiculopathy affecting either lower extremity at that time, sciatica of the right lower extremity was diagnosed.  From November 2009 to January 2010 the Veteran underwent lumbar facet injections.  

During the February 2010 VA examination, the Veteran reported numbness, paresthesias, and leg or foot weakness.  The examiner found decreased motor function in bilateral hip flexion and extension, bilateral knee flexion, and left great toe extension.  There was also decreased pain sensation following pinprick testing on the left lower extremity.  

The Board notes that in February 2010 private treatment conducted after the VA examination that month, the physician noted that the Veteran continued to deny numbness, tingling, paresthesias, or weakness in either extremity.  

Nevertheless, the claims file indicates the presence of bilateral lower extremity radiculopathy, at least on an intermittent basis.  The disability is most properly rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011) for impairment of the sciatic nerve.  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, where complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  Diagnostic Code 8520.

The Veteran's symptoms have been intermittent, at times nonexistent.  During the December 2011 Board hearing, the Veteran stated that he had pain and numbness in his lower extremities from time to time.  The pain lasted maybe 30 seconds to a minute.  He stated there were no other related symptoms than the intermittent pain and numbness.    

Upon examination in February 2010, there was minimal decrease in motor functioning in the hips, knees, and left great toe (4/5) as well as minimally decreased pain sensation following pinprick testing on the left lower extremity.  There was normal muscle tone and reflexes with no atrophy, or other loss of sensation.  

The examiner reported that the disability did not interfere with daily activities.  Although the Veteran reported that he had lost 6 weeks of work due to back pain, he reported on a contemporaneous examination for his foot disabilities that he had lost this work due to foot disabilities and medical appointments.  The record shows that he has been able to maintain his current full time employment as a postal employee.  Given his contradictory reports, as to the reasons for his work absences, the time lost from work cannot be construed as evidence of more than mild sciatic nerve disability.  Similarly, the Veteran reported that he missed as much as 60 days a year of work due to his back disability, but that he had not sought treatment for the disability in over a year, despite frequent visits to a VA medical center.  It does not seem credible that the Veteran would have missed two months of work without seeking any treatment or evaluation.
 
Based on the intermittent nature of the disability, intact reflexes, absence of atrophy, and only minimal neurologic deficits on examination, the Board finds that the evidence supports a finding of mild, incomplete paralysis of the sciatic nerve of each lower extremity stemming from the service-connected lumbar spine disability during the entire course of the appeal.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.  

Bilateral Hallux Valgus

In November 1991, service connection for bilateral hallux valgus was granted, with a 10 percent disability rating assigned to each foot.  The Veteran filed the current claim for an increased rating in December 2007.  Therefore, the relevant focus for adjudicating his claim is the period beginning December 2006, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf. 38 C.F.R. § 3.156(b) (2011).

The Veteran's service-connected hallux valgus of the right and left feet are separately rated as 10 percent disabling, the maximum allowable under Diagnostic Code 5280.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  He seeks an increased rating in excess of 10 percent for each foot.

The Rating Schedule provides a disability rating in excess of 10 percent for the feet for the following disabilities: severe flat feet or pes planus; claw foot or pes cavus; malunion or nonunion of the tarsal or metatarsal bones; at least a moderate foot injury; or actual loss of the use of the foot.  

The Board finds that the evidence of record is against increased ratings in excess of 10 percent for service-connected hallux valgus of the right and left feet.

VA and private treatment records from this period demonstrate continued treatment for and debridement of painful calluses as well as the use of orthotics.    

Private treatment records created following a July 2009 right foot bunionectomy reveal that the surgery went well, his foot healed well without complication, and he returned to work within about three weeks.  

Upon VA examination in July 2010, the Veteran reported pain, stiffness, weakness, and lack of endurance bilaterally while standing and walking.  There was no evidence of heat, redness, swelling, fatigability, or other symptoms bilaterally and there were no reported flare-ups.  He was able to stand for 15 to 30 minutes, was able to walk more than one-quarter of a mile but less than one mile, and did not use assistive devices.  

The examiner noted that a June 2007 X-ray revealed hallux valgus deformity of the left foot and bunionectomy of the right foot as well as bilateral pes planus deformity.  The examiner stated that the findings were identical to those from a December 2004 VA examination.  The examiner diagnosed mild right hallux valgus with plantar keratosis and left hallux valgus with plantar keratosis.  Regarding the effects on daily activities, the only activities impacted were chores, shopping, exercise, and traveling and the impact was mild.  The Veteran reported significant effects with work due to his bilateral foot pain.  

During the Board hearing, the Veteran reported that the only symptom associated with his bilateral foot disability was pain, which was relieved with rest, pain medication, and soaking them in warm Epsom salt at the end of the day.  

The Board has considered whether a greater disability rating would be appropriate under alternative diagnostic code provisions.  However, while the Veteran has current pes planus, the disability is not service-connected and has not been found to be connected to bilateral hallux valgus.  The claims file does not demonstrate a diagnosis or treatment for claw foot or malunion or nonunion of the tarsal or metatarsal bones.  

Additionally, because Diagnostic Code 5280 is not based on limitation of motion and he is receiving the maximum schedular rating available to each foot under Diagnostic Code 5280, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston v. Brown, 10 Vet. App. 80, 84-85 (citing 38 C.F.R. § 4.40).

The only other rating code that might potentially be applicable would be Diagnostic Code 5284, for foot injuries, other.  Under this code, a 20 percent rating requires a moderately severe disability of the foot.  In the instant case, the foot disabilities have been found by VA examiners to cause mild to no impairment in daily activities.  As noted earlier, the Veteran did report that he had lost six weeks of work due to the foot disabilities and medical appointments, but on other occasions reported that the loss of work was due to the effects of his back disability.  Because of the contradictions, the report is not deemed to be credible evidence of the severity of the service connected foot disabilities.  

The credible evidence shows no more than mild impairment of the right and left foot.  Accordingly, a higher 20 percent rating for moderately severe impairment of the foot is not warranted.  38 C.F.R. § 4.71a, Code 5284.  

The Board has also considered whether the Veteran is entitled to a higher rating of 40 percent under Diagnostic Code 5284, for loss of use of the foot.  In this regard, the Board notes that the Veteran has not reported and the evidence does not show that he has completely lost all functional use of his feet, with no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  He is able to ambulate without assistive devices and, according to his hearing testimony, remains employed in a job that requires him to stand for 8 or 9 hours per day (albeit with frequent absences).  In addition, the mild findings on examination are not consistent with a finding that there is loss of use of either foot.  See 38 C.F.R. §§ 4.63, 4.71a, Diagnostic Code 5167 (2011).

The Veteran has reported bilateral foot weakness and lack of endurance bilaterally while standing and walking.  Although he is competent to report such symptoms, these were not demonstrated in the clinical record, and his reports must be weighed against the objective evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The July 2010 VA examiner specifically noted that there was no evidence of swelling, instability, or weakness bilaterally.  

Accordingly, the Board finds that a rating in excess of 10 percent for right or left foot hallux valgus is not warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1) (2011), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The residuals of his lumbar spine disability manifested by symptoms such as localized and radiating pain and decreased range of motion.  His bilateral hallux valgus disability manifested by pain and callous formation.  His left ear hearing loss manifested by decreased hearing acuity.  These manifestations are contemplated in the relevant rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit has held that TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has been consistently employed as a mail handler with the United States Postal Service.  Although he has reportedly been placed on probation for excessive absences, his testimony indicates that he was not in danger or termination.  He has not alleged unemployability, and there is no other evidence of unemployability.  Thus, further consideration of entitlement to TDIU is not warranted.





















						(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received; the claim to reopen entitlement to service connection for right ear hearing loss is granted.  

Prior to February 3, 2010, entitlement to an increased rating in excess of 20 percent for the orthopedic residuals of the lumbar spine disability is denied.  

Beginning February 3, 2010, entitlement to an increased rating of 40 percent, but no more, for orthopedic residuals of the lumbar spine disability is granted.  

Entitlement to a separate 10 percent disability rating for right lower extremity radiculopathy is granted.  

Entitlement to a separate 10 percent disability rating for left lower extremity radiculopathy is granted.

Entitlement to an increased disability rating in excess of 10 percent for right foot hallux valgus is denied.  

Entitlement to an increased disability rating in excess of 10 percent for left foot hallux valgus is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The regulations do not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. 155 (1993).

If the record shows evidence of in-service acoustic trauma and in-service audiometric results indicate an upward shift in tested thresholds, and if post-service audiometric testing results meet the requirements of 38 C.F.R. § 3.385, it must be determined whether there is a medically sound basis to attribute the post-service findings to injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. at 157.  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that a VA examination is required to determine whether current right ear hearing loss is etiologically related to service.  While service treatment records did not demonstrate qualifying right ear hearing loss for VA service connection purposes, a threshold shift was demonstrated.  

Upon enlistment in January 1973, pure tone hearing thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
15
15
20

A January 1985 medical board examination revealed pure tone hearing thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
15
20

An April 1989 periodic examination revealed pure tone hearing thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
10
--
30

Finally, a May 1991 retirement examination revealed pure tone hearing thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
10
15
20

Under Hensley, 5 Vet. App. at 163-64 , puretone threshold shifts during active service must be considered in determining whether a hearing loss disability which developed after service is related to any hearing loss during service, even if the loss was not severe enough to be disabling at the time.

This evidence triggers VA's duty to provide an examination to determine whether the current right ear hearing loss is related to in-service noise exposure.  The issue of service connection for the right ear hearing loss is inextricably intertwined with the claim for an increased rating for left ear hearing loss.  38 C.F.R. § 4.85 (2011) (providing criteria for rating service connected hearing loss in both ears together).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine whether any current right ear hearing loss was incurred during or as a result of in-service noise exposure.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  

The examiner should note the in-service audiology examinations and history, the post-service VA and private audiology examinations, the conceded in-service noise exposure, and the Veteran's statements regarding the onset on right ear hearing loss.    

The examiner should presume that the Veteran had in-service noise exposure from weapons fire and training exercises.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right ear hearing loss disability is the result of in-service noise exposure or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The examiner must address the Veteran's pure tone threshold shifts during service, and determine whether they support a relationship between the Veteran's current right ear hearing loss disability and his period of service.

The examiner should provide reasons for each opinion that takes into account the Veteran's reports.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales sought in this remand.

3.  If service connection is granted for right ear hearing loss, rate that disability together with the left ear hearing loss in accordance with 38 C.F.R. §§ 4.85, 4.86 (2011).

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


